Citation Nr: 1520947	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from November 1989 to April 1990 and on active duty from January 1991 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for PTSD.  A July 2013 statement of the case continued the denial of PTSD and also denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran appealed only the denial of service connection for PTSD in an August 2013 Form 9.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue as indicated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain the Veteran's complete personnel records, to obtain possibly outstanding private treatment records, to obtain a unit history for the period the Veteran served in Southwest Asia and to schedule the Veteran for a VA examination.

In October 2010, the Veteran filed a claim for service connection for PTSD, alcoholism, paranoia, depression, anxiety attacks, confusion and irritably/anger.  The Veteran alleged all his symptoms began after returning from deployment in Southwest Asia with the 301st Military Policy Prisoner of War Camp (301st MP PW Camp).  He indicated that his nights are filled with night sweats and horrific nightmares and his days are filled with confusion, irritability, suicidal thoughts and alcoholism.  He indicated he had attempted suicide in the past and that he abused alcohol as a means to maintain stability in his life.  He indicated that criminal activity assists him in supporting his alcohol habit which helps him to relax and sleep.

In a November 2010 statement in support of his claim for service connection, the Veteran indicated he witnessed the killing of several Iraqi soldiers and was responsible for the detention of hostile prisoners of war.  He also indicated being assaulted by another solider with an M-16 while serving in Saudi Arabia, although no action was taken to follow up after he reported the assault to his commanding officer.   In another statement, also dated in November 2010, the Veteran stated be began to feel deeply depressed and contemplated suicide after viewing the bodies of deceased Iraqi soldiers.  He indicated that he "failed at [his] reintegration back into society."    He indicated feeling paranoid in public places and that he began having horrific nightmares within one year of returning from deployment.

The Veteran underwent a VA examination in May 2012.  The VA examiner diagnosed bipolar disorder, alcohol abuse and antisocial personality disorder.  The examiner explained that mood swings, elation, energized insomnia, increased libido, grandiosity, flight of ideas, and racing thoughts lasting for a short period of time followed by depression, fleeting suicidal thoughts, anger, irritability, property destruction, isolation, fearfulness and avoidance were related to the Bipolar Disorder.  The examiner indicated the alcohol abuse was more than likely used to self-medicate his symptoms from Bipolar Disorder.

The Veteran reported to the examiner that when he returned from Southwest Asia in 1991 he had significant difficulty dealing with his emotions and began drinking, quickly progressing up to two pints a day.  As to a stressor, the Veteran reported that a soldier challenged him regarding a vest and "to prove his point triggered a grenade and put it under the vest which blew up and killed him."  In addition, the Veteran related that one of his sergeants shot and killed a civilian girl without reason and that a person who was dressed in a business suit with an ornamental band around one shoulder pulled a gun on him and stated "this is not your war" prior to walking away.  The examiner found that two of these stressors related to the Veteran's fear of hostile or military activity.  The examiner identified satisfaction of many of the required criteria for a diagnosis of PTSD.  However, it was noted that the "Veteran's claimed stressors have more inconsistencies than consistencies and thus do not support a credible diagnosis of PTSD."  In an addendum opinion provided in June 2013, the examiner opined that the Veteran did not have a psychiatric disability related to service because his service treatment records did not indicate mental illness and the Veteran denied various psychiatric symptoms while in service.

In his August 2013 Form 9, the Veteran provided evidence of his unit's location in Saudi Arabia.  He indicated that within two weeks being discharged from active duty, he began to notice a change in his overall behavior that he had not experienced before.  He indicated he became "extremely violent towards people in authoritative positions which has carried on to this day."  The Veteran stated his belief that following service he had suffered with mental health issues for many years prior to a diagnosis of PTSD while in prison.  As to his experience in service, the Veteran explained that he made "routine runs all over Saudi Arabia as a truck driver."  He believes he ran over a body with his vehicle and indicated that his dreams include dead bodies from his trips through Ambush Alley.  He included several articles related to Ambush Alley or the "Highway of Death".  

Although his DD-214 does not reflect receipt of a combat medal, evidence suggests that he was a vehicle driver in a combat zone.  The Board finds that on remand, more development should be done to verify the location and circumstances of the Veteran's service.  

In his Form 9, the Veteran requested that VA obtain unit histories for the 301st MP PW Camp during the time period when he served to be associated with the claims file.  He also mentioned psychiatric treatment in Florida.  On remand, the RO should request the Veteran's complete personnel file to verify service in Southwest Asia between January 1991 and May 1991.  In addition, the RO should attempt to obtain any available unit histories of the 301st MP PW Camp and give the Veteran the opportunity to provide authorization for VA to seek the Florida treatment records or to provide them himself.

Following development of the record, on account of evidence of behavior changes of return from service in a reportedly high stress environment, the RO should schedule the Veteran for a VA examination to specifically consider the existence and etiology of any acquired psychiatric disorders and provide an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder was incurred in service or is related to service.  The examiner should note the diagnosis of PTSD in the Department of Corrections treatment records and that most all of the criteria required for a diagnosis of PTSD were, in fact, met at the May 2012 VA examination.

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA treatment records with the claims file.

2.  Ask the Veteran to provide authorization for release of any private psychiatric treatment records that are not already in the claims file, to include any from Florida.  Request any records properly identifies.

3.  Request the Veteran's complete personnel file and associate it with the claims file.

4.  Contact the U.S. Army & Joint Service Records Research Center (JSRRC), and any other appropriate agency or department for unit histories for the 301st Military Police PW Camp during Operation Desert Shield/Storm from January 22, 1991 to May 17, 1991.  These records are to be associated with the claims file.

5.  After records are obtained to the extent available, schedule the Veteran for a VA examination with a different licensed psychologist or psychiatrist from the examiner who provided the May 2012 examination in order to ascertain the nature and etiology of any diagnosed psychiatric disabilities.
 
The claims file should be made available for review, and the examination report should reflect that such review occurred. 

The examiner should clarify whether the Veteran has a diagnosis of PTSD that conforms to the DSM-IV criteria and whether he has any other acquired psychiatric disorders other than PTSD.

Thereafter, the examiner should provide an opinion as to whether any diagnosed acquired psychiatric disorder, to include PTSD, is causally or etiologically related to active duty, to include the Veteran's reported experiences in Southwest Asia that reportedly caused years of nightmares and alcohol dependence following separation from service.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

